DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 7/6/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been amended.
Claim 1-20  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized/Mathematical Concepts
Applicant discloses (Applicant’s Specification, [0023]) that techniques for efficiently and effectively consuming and managing patient data is falling behind. So a need exists to organize these human interactions by adapting the display of patient data based on display screen real estate and patient monitoring context using the steps of “displaying data, receiving, determining arrangement and sizing schemes, adapting displays of data,” etc.  Applicant’s system/method/computer readable medium is therefore a mental process and a certain method of organizing the human activities and falls within the mathematical concepts grouping of abstract ideas as described and disclosed by Applicant. 
Rejection 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 14 and 19 is/are directed to the abstract idea of “adapting the display of patient data based on display screen real estate and patient monitoring context,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions and fall within the mathematical concepts grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Claim(s) 1, 14 and 19 is/are directed to the abstract idea of “adapting the display of patient data based on display screen real estate and patient monitoring context,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, system/method/computer readable medium for performing the steps of “displaying data, receiving, determining arrangement and sizing schemes, adapting displays of data,” etc., that is “adapting the display of patient data based on display screen real estate and patient monitoring context,” etc. The limitation of “displaying data, receiving, determining arrangement and sizing schemes, adapting displays of data,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “displaying data, receiving, determining arrangement and sizing schemes, adapting displays of data,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-20 recite an abstract idea. 
The claim(s) recite(s) in part, system/method/computer readable medium for performing the steps of “displaying data, receiving, determining arrangement and sizing schemes, adapting displays of data,” etc., that is “adapting the display of patient data based on display screen real estate and patient monitoring context,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-20 recite an abstract idea.
The claim(s) recite(s) in part, system/method/computer readable medium for performing the steps of “displaying data, receiving, determining arrangement and sizing schemes, adapting displays of data,” etc., that is “adapting the display of patient data based on display screen real estate and patient monitoring context,” etc. which use mathematical methods to determine variables or numbers and/or perform mathematical operations and therefore fall within the mathematical concepts grouping of abstract ideas. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, computers, computing devices, virtual machines, displays, memory, networks (Applicant’s Specification [0034]-[0036]), etc.) to perform steps of “displaying data, receiving, determining arrangement and sizing schemes, adapting displays of data,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Insignificant extra-solution activity
Claim(s) 1-20 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, computers, computing devices, virtual machines, displays, memory, networks, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decisions indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, computers, computing devices, virtual machines, displays, memory, networks, etc.). At paragraph(s) [0034]-[0036], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, computers, computing devices, virtual machines, displays, memory, networks,” etc. to perform the functions of “displaying data, receiving, determining arrangement and sizing schemes, adapting displays of data,” etc. The recited “processors, computers, computing devices, virtual machines, displays, memory, networks,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-20 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2-13, 15-17 and 20 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-13, 15-17 and 20 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-13, 15-17 and 20 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-13, 15-17 and 20 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions and fall within the mathematical concepts grouping of abstract ideas, and when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 14 and 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Reference U), in view of Ginsburg (US 2020/0294640).

CLAIM 1  
As per claim 1, Thomas et al. disclose: 
a system that facilitates displaying patient information (Thomas et al., Abstract, Figure 1), comprising: 
wherein the computer executable components comprise: 
a display component that displays first patient data for a plurality of patients across a plurality of display screens (Thomas et al., pg 50, col 1, par 3) 
a reception component that receives patient data (Thomas et al., pg 49, col 2, par 3); 
a prioritization component that determines a relative priority of the first patient data to second patient data associated with the subset as a function of a medical provider context (Thomas et al., pg 50, col 2, par 4); 
a display assessment component for displaying the first patient data and the second patient data across the plurality of display screens in a manner that maximizes usage of an amount of display screen real-estate provided by the plurality of display screens, based on the relative priority, contents of the first patient data and the second patient (Thomas et al., pg 50, col 1, par 3, pg 50, col 2, par 3, Figure 3); and 
wherein the display component displays the first patient data and the second patient data across the plurality of display screens (Thomas et al., pg 50, col 1, par 3, pg 50, col 2, par 3, Figure 3).


Thomas et al. fail to expressly disclose:
a memory that stores computer executable components 
a processor that executes the computer executable components stored in the memory 
input selecting a subset of the first patient data
in accordance with a first arrangement and sizing scheme 
that determines a second arrangement and sizing scheme 
wherein the display assessment component determines the second arrangement and sizing scheme base on the amount of display screen real-estate
in accordance with the second arrangement and sizing scheme 
that determines an arrangement and sizing scheme
in accordance with the arrangement and sizing scheme.


However, Ginsburg teaches:
a memory that stores computer executable components (Ginsburg, [0115] memory) 
a processor that executes the computer executable components stored in the memory (Ginsburg, [0022] processor) 
input selecting a subset of the first patient data (Ginsburg, [0367] Relevant patient data is for patients that have been accessed in the past few days and any patients with an upcoming appointment. Having a smaller local subset of data…)
in accordance with a first arrangement and sizing scheme (Ginsburg, [0230] Within the rows and columns of data displayed, the flowsheet view prioritizes relevant data, while masking less important values., [0238] Format and display of rendered dt will make maximum usage of space by shrinking less relevant row, auto-sizing of columns, and automatically collapsing less relevant data., [0302] the configuration of display panels is flexible and may be set up and rearranged as desire by the user) 
that determines a second arrangement and sizing scheme (Ginsburg, [0230] Within the rows and columns of data displayed, the flowsheet view prioritizes relevant data, while masking less important values., [0238] Format and display of rendered dt will make maximum usage of space by shrinking less relevant row, auto-sizing of columns, and automatically collapsing less relevant data., [0302] the configuration of display panels is flexible and may be set up and rearranged as desire by the user) 
wherein the display assessment component determines the second arrangement and sizing scheme base on the amount of display screen real-estate (Ginsburg, [0230] Within the rows and columns of data displayed, the flowsheet view prioritizes relevant data, while masking less important values., [0238] Format and display of rendered dt will make maximum usage of space by shrinking less relevant row, auto-sizing of columns, and automatically collapsing less relevant data., [0302] the configuration of display panels is flexible and may be set up and rearranged as desire by the user) 
in accordance with the second arrangement and sizing scheme (Ginsburg, [0230] Within the rows and columns of data displayed, the flowsheet view prioritizes relevant data, while masking less important values., [0238] Format and display of rendered dt will make maximum usage of space by shrinking less relevant row, auto-sizing of columns, and automatically collapsing less relevant data., [0302] the configuration of display panels is flexible and may be set up and rearranged as desire by the user) 
that determines an arrangement and sizing scheme (Ginsburg, [0230] Within the rows and columns of data displayed, the flowsheet view prioritizes relevant data, while masking less important values., [0238] Format and display of rendered dt will make maximum usage of space by shrinking less relevant row, auto-sizing of columns, and automatically collapsing less relevant data., [0302] the configuration of display panels is flexible and may be set up and rearranged as desire by the user)
in accordance with the arrangement and sizing scheme (Ginsburg, [0230] Within the rows and columns of data displayed, the flowsheet view prioritizes relevant data, while masking less important values., [0238] Format and display of rendered dt will make maximum usage of space by shrinking less relevant row, auto-sizing of columns, and automatically collapsing less relevant data., [0302] the configuration of display panels is flexible and may be set up and rearranged as desire by the user).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “a memory that stores computer executable components,” “a processor that executes the computer executable components stored in the memory,” etc. as taught by Ginsburg within the system as taught by the Thomas et al. with the motivation of providing improved physician-patient interactions and avoidance of medical errors (Ginsburg, [0003]).

CLAIM 2   
As per claim 2, Thomas et al. and Ginsburg
wherein the display assessment component further determines the second arrangement and sizing scheme based on the medical provider context, and wherein the second arrangement and sizing scheme varies based on different medical provider contexts (Thomas et al., pg 50, col 2, par 3).


CLAIM 3   
As per claim 3, Thomas et al. and Ginsburg 
teach the system of claim 1 and further disclose the limitations of:
wherein the computer executable components further comprise: 
a data grouping component that groups the patient data into the subsets based on defined grouping criteria and wherein the display assessment component further determines the arrangement and sizing scheme based on a number of the subsets (Thomas et al., pg 50, col 2, par 2, 4-6).


CLAIM 4    
As per claim 4, Thomas et al. and Ginsburg 
teach the system of claim 1 and further disclose the limitations of:
wherein the plurality of display screens comprises six display screens and wherein the second arrangement and sizing scheme spreads the first patient data and the second patient data across all of the six display screens (Thomas et al., Figure 1).


CLAIM 5   
As per claim 5, Thomas et al. and Ginsburg 
teach the system of claim 1 and further disclose the limitations of:
wherein the display assessment component determines the second arrangement and sizing scheme by sizing higher priority data elements of the first patient data and the second patient data larger than lower priority data elements of the patient data and the second patient data (Ginsburg, [0230] Within the rows and columns of data displayed, the flowsheet view prioritizes relevant data, while masking less important values., [0238] Format and display of rendered dt will make maximum usage of space by shrinking less relevant row, auto-sizing of columns, and automatically collapsing less relevant data., [0302] the configuration of display panels is flexible and may be set up and rearranged as desire by the user).


The obviousness of combining the teachings of Ginsburg with the system as taught by Thomas et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 6    
As per claim 6, Thomas et al. and Ginsburg 
teach the system of claim 1 and further disclose the limitations of:
wherein the first arrangement and sizing scheme comprises a surveillance view comprising patient cards for respective patients of the plurality of patients (Ginsburg, [0230] Within the rows and columns of data displayed, the flowsheet view prioritizes relevant data, while masking less important values., [0238] Format and display of rendered dt will make maximum usage of space by shrinking less relevant row, auto-sizing of columns, and automatically collapsing less relevant data., [0302] the configuration of display panels is flexible and may be set up and rearranged as desire by the user).


The obviousness of combining the teachings of Ginsburg with the system as taught by Thomas et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 7   
As per claim 7, Thomas et al. and Ginsburg 
teach the system of claim 6 and further disclose the limitations of:
wherein the subset corresponds to a patient card of the patient cards, Within the rows and columns of data displayed, the flowsheet view prioritizes relevant data, while masking less important values., [0238] Format and display of rendered dt will make maximum usage of space by shrinking less relevant row, auto-sizing of columns, and automatically collapsing less relevant data., [0302] the configuration of display panels is flexible and may be set up and rearranged as desire by the user).


The obviousness of combining the teachings of Ginsburg with the system as taught by Thomas et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 8    
As per claim 8, Thomas et al. and Ginsburg 
teach the system of claim 1 and further disclose the limitations of:
wherein the wherein the display assessment component determines a third arrangement and sizing scheme that re-sizes or re-positions the first patient data or the second patient data as displayed in accordance with the second arrangement and sizing scheme based on change in the medical provider context, and wherein the display component adapts the plurality of display screens in accordance with the third arrangement and sizing scheme (Ginsburg, [0230] Within the rows and columns of data displayed, the flowsheet view prioritizes relevant data, while masking less important values., [0238] Format and display of rendered dt will make maximum usage of space by shrinking less relevant row, auto-sizing of columns, and automatically collapsing less relevant data., [0302] the configuration of display panels is flexible and may be set up and rearranged as desire by the user).


The obviousness of combining the teachings of Ginsburg with the system as taught by Thomas et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 9   
As per claim 9, Thomas et al. and Ginsburg 
teach the system of claim 1 and further disclose the limitations of:
wherein the plurality of display screens comprise a display of a mobile device and wherein the second arrangement and sizing scheme distributes a portion of the second patient data to the mobile device for displaying via the display of the mobile device (Ginsburg, [0258] mobile phone, smart phone).


The obviousness of combining the teachings of Ginsburg with the system as taught by Thomas et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 10    
As per claim 10, Thomas et al. and Ginsburg 
teach the system of claim 9 and further disclose the limitations of:
wherein the display assessment component determines the portion based on role and privileges of an entity associated with the mobile device (Ginsburg, [0258] mobile phone, smart phone).


The obviousness of combining the teachings of Ginsburg with the system as taught by Thomas et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 11 
As per claim 11, Thomas et al. and Ginsburg 
teach the system of claim 1 and further disclose the limitations of:
wherein the computer executable components further comprise: 
a machine learning component that learns relative priorities of patient data the medical provider context and builds a data model, the patient data including the first patient data and the second patient data, and wherein the display assessment component determines the second arrangement and sizing scheme based on the data model (Ginsburg, [0153] machine learning).


The obviousness of combining the teachings of Ginsburg with the system as taught by Thomas et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 12    
As per claim 12, Thomas et al. and Ginsburg 
teach the system of claim 11 and further disclose the limitations of:
wherein the data model performs a utility-based analysis that factors cost of incorrectly displaying the first and second patient data relative to benefit of correctly displaying the first and second patient data (Ginsburg, [0153] machine learning, [0230] Within the rows and columns of data displayed, the flowsheet view prioritizes relevant data, while masking less important values., [0238] Format and display of rendered dt will make maximum usage of space by shrinking less relevant row, auto-sizing of columns, and automatically collapsing less relevant data., [0302] the configuration of display panels is flexible and may be set up and rearranged as desire by the user).


The obviousness of combining the teachings of Ginsburg with the system as taught by Thomas et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 13    
As per claim 13, Thomas et al. and Ginsburg 
teach the system of claim 1 and further disclose the limitations of:
wherein the computer executable components further comprise: 
an augmented reality component that displays a portion of the first patient data or the second patient data as an overlay on eyewear associated with a medical provider (Ginsburg, [0258] the display can be a heads-up or virtual display, such as a HoloLens available from Microsoft, that can only be seen by the user).


The obviousness of combining the teachings of Ginsburg with the system as taught by Thomas et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIMS 14-18 
As per claims 14-18, claims 14-18 are directed to a method. Claims 14-18 recite the same or similar limitations as those addressed above for claims 1-13. Claims 14-18 are therefore rejected for the same reasons set forth above for claims 1-13.

CLAIMS 19-20 
As per claims 19-20, claims 19-20 are directed to a computer readable medium. Claims 19-20 recite the same or similar limitations as those addressed above for claims 1-13. Claims 19-20 are therefore rejected for the same reasons set forth above for claims 1-13.

Response to Arguments
Applicant’s arguments filed 7/6/2022 with respect to claims 1-20 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 7/6/2022.
Applicant’s arguments filed on 7/6/2022 with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Thomas et al. and Ginsburg do not render obvious the present invention because Thomas et al. and Ginsburg do not disclose “a display component that displays first patient data for a plurality of patients across a plurality of display screens in accordance with a first arrangement and sizing scheme,” etc. in the previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), it is respectfully submitted that the Examiner has applied/recited new passages and citations to amended claims 1-20 at the present time. The Examiner notes that the amended limitations were not in the previously pending claims. As such, Applicant’s remarks with regard to the application of Thomas et al. and Ginsburg to the amended limitations are addressed above in the Office Action.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Mental Process
Applicant’s claims are directed to the abstract idea of adapting the display of patient data based on display screen real estate and patient monitoring context. The claimed method requires the steps of “displaying data, receiving, determining arrangement and sizing schemes, adapting displays of data,” etc. This mental process of adapting the display of patient data based on display screen real estate and patient monitoring context demonstrates that Applicant’s claim as a whole is directed to an abstract idea. (Elec. Power Grp., LLC v. Alstom S.A., “[W]e have treated analyzing information by steps people go through in their minds . . . without more, as essentially mental processes within the abstract-idea category.”). “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.” (See Alice, 573 U.S. at 225).
Mental Processes
Analysis of information by steps people go through in their minds, or by mathematical algorithms, without more, is essentially a mental processes within the abstract-idea category (Electric Power Group, 830 F.3d at 1354).
Information Processing Computer
Further, Applicant’s claimed invention is directed to “adapting the display of patient data based on display screen real estate and patient monitoring context,” etc. (Applicant’s Specification, Abstract, [0002]) through the steps of “displaying data, receiving, determining arrangement and sizing schemes, adapting displays of data,” etc. Therefore, Applicant’s claimed invention is directed to processing data. Processing data is an abstract idea.
In Electric Power Group the collection, manipulation and display of data has been found to be an abstract process. When claims, such as Applicant’s claims, are “directed to an abstract idea” and “merely requir[e] generic computer implementation,” they “do[] not move into [§] 101 eligibility territory.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014). Applicant’s argument is not persuasive.
Example 37
Applicant’s claims are not analogous to Example 37 as Applicant’s claims are not directed to the relocation of icons on a graphical user interface. Applicant’s claims do not automatically move the most used icons to a position on a GUI closest to a start icon based on the determined amount of use and do not recite or claim an improved user interface for electronic devices. Applicant’s claims are directed to adapting the display of patient data based on display screen real estate and patient monitoring context without more. Applicant’s argument is not persuasive.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626